Citation Nr: 1732676	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder to include as secondary to a traumatic brain injury (TBI).

2.  Entitlement to service connection for an acquired psychiatric condition (other than cognitive disorder) to include bipolar disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an initial rating in excess of 10 percent for a right shoulder condition prior to October 22, 2010 and a compensable rating thereafter.  

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney
ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard with two verified periods of active duty for training (ACDUTRA) from August 1986 to November 1986 and May 1996 to June 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2008 (right shoulder, cognitive disorder, hypertension, and TDIU) and November 2010 (acquired psychiatric condition) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The matters have been recharacterized as reflected on the title page of this decision to better reflect the Veteran's contentions.  

During the course of the appeal, in a September 2013 RO rating decision, the Veteran's right shoulder condition was increased to 10 percent for the period prior to October 22, 2010 and entitlement to service connection for a low back condition, intervertebral disc syndrome (IVDS), urinary incontinence and TBI were granted.  The grants of service connection represent the full benefit sought and the matters are not for consideration.

The matter of entitlement to service connection for hypertension was previously characterized as a claim to reopen.  However, as argued by the Veteran's attorney, the Board finds that this matter is part of the Veteran's appeal for his cognitive disorder/TBI disabilities from the November 2008 rating decision, as the RO included hypertension as part of this appealed claim.  As such, the claim has been recharacterized as reflected on the title page of this decision.  

In March 2017, the Board remanded the claim of entitlement to service connection for a cognitive disorder to the RO for further development and the matter has returned to the Board.  

The Veteran was scheduled for an October 2016 Board video hearing.  In a September 30, 2016 attorney correspondence, VA was informed that the Veteran did not wish to attend the hearing and the request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The issues of entitlement to an initial increased rating for the Veteran's right shoulder condition, entitlement to service connection for PTSD, hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's cognitive disorder is causally related to his service-connected TBI.


CONCLUSION OF LAW

The criteria for service connection for a cognitive disorder as secondary to service-connected TBI have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

The Veteran contends that he incurred a cognitive disorder as residuals of an in-service head injury, including as secondary to a TBI resulting from the same injury.  

Specifically, the Veteran asserts that he suffered a head injury when steel track doors fell on him in June 1996.  See correspondence dated December 27, 2010.  Although a head injury is not documented in service treatment records, June 1996 records document the Veteran's report that a door on a track "came down on him" and complaints of associated shoulder and back pain.  Further, the Veteran is currently service connected for a TBI, among other conditions, as a residual of the claimed injury. 

In an August 2008 VA examination, the Veteran was diagnosed with cognitive disorder, not otherwise specified.  The VA examiner opined that the Veteran's claimed irritability, sleep problems (not sleepiness) and memory loss symptoms were at least as likely as not related to his June 1996 injury, detailed above.  

In the most recent July 2017 VA examination and associated opinion, the examiner opined that the Veteran's neurocognitive disorder, including memory loss and irritability are related to his TBI.  The examiner summarized relevant medical evidence and noted the Veteran's diagnosis of a cognitive disorder with associated symptoms of memory loss, irritability and sleeplessness by the August 2008 VA examiner.  There are no contrary medical opinions of record indicating that the Veteran's cognitive disorder is not related to the Veteran's TBI.  

Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for a cognitive disorder as secondary to his service-connected TBI is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cognitive disorder is granted.  


REMAND

The Board finds a remand is required prior to adjudication of the Veteran's initial increased rating claim for his right shoulder condition and entitlement to service connection for hypertension, PTSD and TDIU.  In this regard, the Veteran's attorney has specifically not provided a waiver of new pertinent evidence received since the issuance of the September 2013 statement of the cases (SOCs) for the matters above.  The Veteran's attorney argues that the result of the VA neurological examination from July 2017 is relevant to the hypertension, PTSD and TDIU claims on appeal.  The Board agrees.  Additionally, the Veteran's attorney argues that the increased rating claim is intertwined with the Veteran's TDIU claim; the Board also agrees.  See attorney correspondence received April 24, 2017.  

In light of the grant of service connection for cognitive disorder contained herein, the Board finds VA examinations are required for the Veteran's claimed acquired psychiatric condition (other than cognitive disorder) and hypertension.  Further, the Veteran's attorney argues that the July 2013 VA examination no longer adequately reflects the Veteran's right shoulder condition and has requested an updated examination.  As the 2013 VA examination may not accurately reflect the current severity of the Veteran's right shoulder condition, the Board finds an updated VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  After any development deemed necessary is completed, the AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the Veteran's claimed acquired psychiatric condition (other than cognitive disorder) and hypertension.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence. 

(a)  The examiner is asked to identify all psychiatric conditions diagnosed at any time throughout the appeal period (beginning November 30, 2008) and address any conflicting diagnoses of record.  

In doing so, clearly identify whether the diagnostic criteria for PTSD under DSM-5 were met at any time during the appeal period (note: appeal certified after August 4, 2014).  If so, please identify the stressor(s) upon which the diagnosis is based, to include indicating whether the evidence supports the Veteran's contention of an in-service injury that would be productive of PTSD.

Thereafter, the examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric condition(s), other than PTSD and cognitive disorder is:  
(i) causally or etiologically related to his periods of ACDUTRA, including his June 1996 injury; or 
(ii) (ii) caused or aggravated (beyond the natural progression) by his service-connected conditions (low back condition with associated IVDS, urinary incontinence; TBI with associated headaches and cognitive disorder; and right shoulder sprain).  

A complete rationale for any conclusions reached is requested.

(b)  The examiner is asked to express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hypertension is:  
(i) causally or etiologically related to his periods of ACDUTRA, including his June 1996 injury; or 
(ii) (ii) caused or aggravated (beyond the natural progression) by his service-connected conditions (low back condition with associated IVDS, urinary incontinence; TBI with associated headaches and cognitive disorder; and right shoulder sprain).  

A complete rationale for any conclusions reached is requested.

2.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder condition.  The claims file must be made available to the examiner.  

All symptoms of the Veteran's right shoulder condition should be identified and all clinical findings should be reported in detail to include the functional impact in consideration of both medical and lay evidence.  

To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to provide the information, he or she should clearly explain why that is so. 

3.  After the above development has been completed, the claims on appeal should be readjudicated.  If any of the benefits sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


